Opinion issued May 20, 2014.




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00043-CV
                             ———————————
          RUSSELL IVY, INDIVIDUALLY, AND LISA GAYE IVY,
           INDIVIDUALLY, D/B/A IVY COMPANIES, Appellants
                                          V.
                            CHRIS HYMEL, Appellee



                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 57253



                           MEMORANDUM OPINION

      Appellants, Russell Ivy, Individually, and Lisa Gaye Ivy, Individually, and

d/b/a Ivy Companies, have failed to timely file a brief. See TEX. R. APP. P. 38.6(a)

(governing time to file brief), 38.8(a) (governing failure of appellant to file brief).
After being notified that this appeal was subject to dismissal, appellants did not

adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of

case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                   PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




                                          2